Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-22, 25, 28, 29, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US 2010/0078313) in view of Hollars (US 6,488,824). 
The office action mailed June 30, 2020 is incorporated herein.  

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to claim 15 above in view of Burrows (US 2014/0262751). 
The office action mailed June 30, 2020 is incorporated herein. 
Claim 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to claim 25 above, in view of Fahland (US 2011/0091662).
The office action mailed June 30, 2020 is incorporated herein.  
Allowable Subject Matter
Claims 30, 32, and 33 are allowed.

Response to Arguments
Applicant's arguments filed September 30, 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that September 30, 2020, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here,  Applicant makes the argument that the skilled artisan would not arrange a magnet from outside the vacuum chamber, as in Chiba, to inside the chamber as taught by Hollars.  The Examiner disagrees because whether the magnet is placed within or without amounts to a  re-arrangement of well- known parts in the sputtering art either of which would be within the scope of one of ordinary skill in the art.   
Applicant argues that neither prior art teaches a gas inlet in the structural element between at least two magnetron units. 
The Examiner does not agree because while Chiba only teaches a single magnet assembly forming an integrated element into separate elements is a well-known concept to one of ordinary skill in the art.  Hollars teaches, in figure 16, a shroud that envelopes two magnetron units, which underscores 
Applicant argues that Chiba’s single magnet assembly and multiple sputtering targets would lead one away from Hollars TriMag configuration.  
The Examiner does not agree because Chiba and Hollars are so similar that one of ordinary skill in the art would find the targets and magnet of Chiba to be readily modified by the advantages associated with prior art Hollars.   Placing the discrete magnet assemblies behind respective targets as in Hollars is a well-known concept.  Chiba’s gas injection point behind targets 1a-1c leads the skilled artisan to a gas introduction that reduces the concentration gradient of the reactive gas in a region of generated plasma [0044].  The Examiner takes the position that this teaching would be applicable to any sputtering apparatus whether it consists of a single target or multiple targets with respective magnetrons and not only the configuration of Chiba. 
Applicant argues that Chiba’s gas inlet could not be arranged in the structural element directly between the at least two magnetron units of claim 15.  The Examiner disagrees because Applicant’s argument is based on speculation without considering the skill of those in the art. 
Regarding claims 23 and 24, Applicant argues that Burrows fails to overcome the deficiencies of the rejection of claim 15 over Chiba in view of Hollars. 
The Examiner disagrees because no deficiencies have been found.  
Regarding claims 26 and 27, Applicant argues that Fahland fails to overcome the deficiencies of the rejection of claim 15 over Chiba in view of Hollars. 
The Examiner disagrees because no deficiencies have been found.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794